Exhibit 10.4

EQUITY INTEREST PLEDGE AGREEMENT

This Equity Interest Pledge Agreement (hereinafter “this Agreement”) is entered
into in Beijing, People’s Republic of China (“PRC” or “China”) on the day of
April 15, 2015 by the following parties:

 

Pledgor:

   Beijing Century High-Tech Investment Co., Ltd, with the registered address of
No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian District,
Beijing.

Pledgee:

   Beijing AmazGame Age Internet Technology Co., Ltd., with the registered
address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone,
Shijingshan District, Beijing;

Company:

   Beijing Gamease Age Digital Technology Co., Ltd., with the registered address
of Floor 2, east wing of Jing Yan Restaurant, No.29 Shijingshan Road,
Shijingshan District, Beijing.

(In this Agreement, Pledgor and Pledgee are called collectively as the “Parties”
and respectively as the “Party” or “Other Party”)

WHEREAS,

 

1. The Pledgee, a wholly foreign-owned enterprise, is duly incorporated and
validly existing under the PRC laws;

 

2. Beijing Gamease Age Digital Technology Co., Ltd. (the “Gamease” or the
“Company”), a limited liability company, is duly incorporated and validly
existing under the PRC laws and engages in the value-added telecommunication
business in respect of Internet information services;

 

3. The Pledgor, a limited liability company duly incorporated and validly
existing under the PRC laws and the registered shareholder of Gamease holding
100% equity interests of Gamease;

 

4. The Pledgor and Pledgee has entered into a Loan Agreement dated April 15,
2015 (“Loan Agreement”), pursuant to which Pledgee has provided the interest
free loan to Pledgor with the amount of RMB10,000,000 (“Loan”) and the Pledgor
has received the aforesaid loan;

 

5. The Pledgor and Pledgee have entered into an Equity Interest Purchase
Agreement dated as of April 15, 2015 (“Equity Purchase Agreement”). According to
the Equity Purchase Agreement, on the premise of the legal permission of China,
the Pledgor shall transfer all or a portion of its equity interests held in
Gamease to the Pledgee or any other entity or individual at the requirement of
the Pledgee;

 

1



--------------------------------------------------------------------------------

6. The Pledgor and Gamease has entered into a Business Operation and Maintenance
Services Agreement on December 1, 2007 and a Technology Support and Utilization
Services Agreement on August 20, 2008 (collectively “Service Agreement”),
pursuant to which the Gamease shall pay the relevant services fees (“Service
Fee”) to Pledgee for the services provided under the provisions of Service
Agreement;

 

7. The Pledgee has entered into a Business Operation Agreement with Gamease and
its shareholders dated April 15, 2015 (together with this Agreement, Loan
Agreement, Equity Purchase Agreement, Service Agreement, collectively called
“Main Agreement” );

 

8. In order to ensure that Pledgor and Gamease will perform their obligations
under Main Agreement, the Pledgor agrees to pledge all equity interest in
Gamease as a security and give the Pledgee the first priority of compensation,
and Gamease agrees to such equity interest pledge.

NOW, THEREFORE, through friendly negotiations and abiding by the principle of
equality and mutual benefit, the Parties hereby agree as follows:

 

1. Pledge and Guarantee Scope

 

  1.1 The Pledgor agree to pledge all the equity interest it held and have the
right to dispose in Gamease to the Pledgee according to the provision of this
Agreement as a security Pledgor and Gamease’s performance of obligation under
the Main Agreement. The Gamease agrees that the Pledgor pledges the equity
interests to the Pledgee in accordance with the Agreement. Pledge hereunder
refers to the rights owned by the Pledgee, who shall be entitled to a priority
in receiving payment by the evaluation or proceeds from the auction or sale of
the equity interest pledged by the Pledgor to the Pledgee.

 

  1.2 The effect of guarantee under this Agreement shall not be affected due to
the revision or modification of Main Agreement and the guarantee to the
obligation of Pledgor and Gamease under any revised Main Agreement shall keep
effective. The invalid, withdrawal or termination of Main Agreement shall not
affect the validity of this Agreement. If Main Agreement becomes invalid and is
withdrawn or terminated, the Pledgee has the right to realize immediately the
Pledge in accordance with Article 11 of this Agreement.

 

2. Pledged Equity

 

  2.1 The pledged equity under this Agreement is 100% equity interests held by
the Pledgor in Gamease (“Pledged Equity”) and all relevant interests. Upon the
effectiveness of this Agreement, the situation of Pledged Equity is set out
below:

Company’s Name: Beijing Gamease Age Digital Technology Co., Ltd.

Registered Capital: RMB10,000,000.00

Pledged Equity: 100% equity interests of Gamease

Capital Contribution corresponding to the Pledged Equity: RMB 10,000,000

 

2



--------------------------------------------------------------------------------

  2.2 Within the valid period of the Agreement, unless it is due to the
Pledgee’s intention or gross negligence which directly causes the results, the
Pledgee will not be liable for the decrease of the value of the equity
interests. The Pledgor has no rights to claim in any way or raise any
requirement against the Pledgee.

 

  2.3 Without prejudice to the provisions of Article 2.2, if there is the
possibility of significant decrease of the value of the equity interests so as
to harm the rights of the Pledgee, the Pledgee may represent the Pledgor to
auction or sell the Pledged Equity and make agreements with the Pledgor
providing that the payment from the auction or the sale will be used to repay
the secured debt beforehand or deposit it to the notary public (all the expenses
shall be borne by the Pledgee).

 

  2.4 When Gamease or the Pledgor has any event of breach of the contract, the
Pledgee has the right to dispose of the Pledged Equity in accordance with
Article 11 of the Agreement.

 

  2.5 With the prior consent of the Pledgee, the Pledgor may increase its
capital contribution in Gamease. The Pledgor’s increased capital contribution in
Gamease will also be included in the Pledged Equity. The Pledgor shall complete
all required procedures concerning the increased capital contribution, including
but not limited to modification registration procedure in the industrial and
commercial administrations.

 

  2.6 The Pledgor promises to give up the right to dividend from the Pledged
Equity within the valid period of the equity interest pledge stipulated herein.

 

3. Creation of Pledge

 

  3.1 The Pledgor promises it will register the equity interest pledge (the
“Pledge”) under this Agreement at the shareholders’ list of Gamease on the date
hereof.

 

  3.2 The Parties further agree the Pledge shall be recorded with the form
attached hereto at the list of shareholders of Gamease and the list of
shareholders shall be delivered to the Pledgee.

 

  3.3 The Pledgor promises to register at the administration for industry and
commerce where Gamease is registered with in connection with the Pledge, and
Gamease promises to make its best effort to cooperate with the Pledgor to
complete the registration provided in this article.

 

3



--------------------------------------------------------------------------------

4. Term of Pledge

 

  4.1 The term of Pledge pursuant to this Agreement shall start from the duly
execution of this Agreement and the Pledge is recorded at Gamease’s Shareholder
List according to laws until two (2) years after all obligations under Main
Agreement has been performed (“Pledge Term”).

 

  4.2 Within the Pledge Term, if the Pledgor and Gamease have not performed the
obligations under Main Agreement, the Pledgor has the right to exercise the
Pledge in accordance with Article 11 of this Agreement.

 

5. Keeping and Return of Pledge Certificate

 

  5.1 The Pledgor shall deliver the pledge certificate to the Pledgee within
three (3) working days after the Pledge is recorded at Shareholder’s List of
Gamease in accordance with Article 3; the Pledgee shall have such pledge
documents well kept.

 

  5.2 If the Pledge hereunder is terminated pursuant to this Agreement, the
Pledgee shall return the pledge certificate to the Pledgor within three
(3) working days after the Pledge is released pursuant to this Agreement and
provide necessary assistance to the Pledgor for dealing with the process of
Pledge’s release.

 

6. Pledgor’s Representations and Warranties

The Pledgor hereby represents and warrants as of the effective date of this
Agreement:

 

  6.1 The Pledgor is the sole legal owner of the Pledged Equity;

 

  6.2 The Pledgor does not set up any other pledge or other rights on the equity
interest except the set is for the Pledgee’s benefit.;

 

  6.3 The Pledge under this Agreement constitutes the first priority security
interest on the Pledged Equity Interest.

 

  6.4 Gamease’s shareholder meeting has approved the Pledge pursuant to this
Agreement;

 

  6.5 Upon the effectiveness of this Agreement, this Agreement constitutes a
legal, valid and binding obligation of it enforceable against it in accordance
with its terms to the Pledgor.

 

  6.6 The Pledge pursuant to this Agreement does not cause to violate any
relevant PRC laws and regulations or cause to breach any agreement or
instruments with any third party or any promises made to the third parties;

 

  6.7 All relevant documents and material related to this Agreement provided by
the Pledgor to the Pledgee are true, accurate and complete;

 

4



--------------------------------------------------------------------------------

  6.8 to exercise the rights as shareholder of Gamease only upon the written
authorization and request by Party A.

 

7. Gamease’s Representations and Warranties

Gamease hereby represents and warrants to the Pledgee, as of the effectiveness
of this Agreement, that:

 

  7.1 Gamease is a limited liability company duly incorporated and validly
existing under the PRC laws and has the independent legal person capacity; it
has the complete and independent legal standing and capacity to execute, deliver
and perform this Agreement and to be an independent litigation subject;

 

  7.2 All the reports, documents and information with respect to the Pledged
Equity and required by this Agreement, which have been provided by the Gamease
to Pledgee before the effectiveness of this Agreement in all material respect
are true and correct upon the effectiveness of this Agreement;

 

  7.3 All the reports, documents and information with respect to the Pledged
Equity and required by this Agreement, which will be provided by the Gamease to
Pledgee after the effectiveness of this Agreement in all material respect are
true and valid at the time of provision;

 

  7.4 This Agreement is duly executed by Gamease and will bind Gamease legally
and validly;

 

  7.5 Gamease has all the corporate power and authorization to execute and
deliver this Agreement and all the other documents to be executed which are
related to the transactions in this Agreement. Gamease also has the complete
power and authorization to perform the transactions contemplated in this
Agreement;

 

  7.6 There is no suit, legal proceeding or claim of any court or arbitral court
or any government or administrative authority pending or threaten to raise
against Gamease or its assets (including but not limited to the Pledge Equity)
which has material or adverse effect on the financial situation of Gamease or
the ability of the Pledgor performing the obligation and guarantee liability
under this Agreement;

 

  7.7 Gamease agrees to jointly undertake the liability of the representations
and warranties made by the Pledgor under the article 6.1, 6.2, 6.3, 6.4 and 6.6
of this Agreement;

 

  7.8 Gamease hereby warrants to the Pledgee that the aforesaid representations
and warrants would be true, correct and completely afterwards at anytime and in
any situation before the obligation is fully performed or the guaranteed debt is
completely relieved.

 

5



--------------------------------------------------------------------------------

8. Pledgor’s Promises

 

  8.1 During the effective term of this Agreement, the Pledgor promise to the
Pledgee for its benefit that the Pledgor shall:

 

  (1) complete the pledge registration at administration for industry and
commerce where Gamease is located pursuant to this Agreement

 

  (2) not transfer or assign the equity interest, create or permit to create any
pledges which may affect on the rights or benefits of the Pledgee without prior
written consent from the Pledgee;

 

  (3) comply with and implement relevant laws and regulations with respect to
the pledge of rights; present to the Pledgee the notices, orders or suggestions
with respect to the Pledge issued or made by the competent authority within five
(5) days upon receiving such notices, orders or suggestions; and comply with
such notices, orders or suggestions; or object to the foregoing matters at the
reasonable request of the Pledgee or with consent from the Pledgee;

 

  (4) timely notify the Pledgee of any events or any received notices which may
affect the Pledgor’s equity interest or any part of its right, and any events or
any received notices which may change the Pledgor’s any warranty and obligation
under this Agreement or affect the Pledgor’s performance of its obligations
under this Agreement.

 

  8.2 The Pledgor promises that the Pledgee’s right to the Pledge obtained from
this Agreement shall not be suspended or inhibited by any legal procedure
launched by the Pledgor or any successors of the Pledgor or any person
authorized by the Pledgor or any such other person.

 

  8.3 The Pledgor promises to the Pledgee that in order to protect or perfect
the security for the performance of the Pledgor and Gamease’s obligation under
Main Agreement, the Pledgor shall execute in good faith and cause other parties
who have interests in the pledge to execute all the title certificates,
contracts, and perform actions and cause other parties who have interests to
take action, as required by the Pledgee; and make access to exercise the rights
and authorization vested in the Pledgee under this Agreement.

 

  8.4 The Pledgor promises to the Pledgee that they will execute all amendment
documents (if applicable and necessary) in connection to the certificate of
Equity Interest with the Pledgee or its designated person (natural person or a
legal entity), and provide the notice, order and decision to the Pledgee which
considers to be necessary within reasonable time.

 

  8.5 The Pledgor promises to the Pledgee that they will comply with and perform
all the guarantees, warranties, covenants, representations and conditions for
the benefits of the Pledgee. The Pledgor shall compensate all the losses
suffered by the Pledgee for the reasons that the Pledgor do not perform or fully
perform their guarantees, warranties, covenants, representations and conditions.

 

6



--------------------------------------------------------------------------------

9. Gamease’s Promises

For the benefit of the Pledgee, Gamease promises to the Pledgee, during the
effective term of this Agreement, that:

 

  9.1 If it is required to obtain the consent, license, waiver, authorization of
any third party or the approval, permit, exemption of, or the registration or
filing with any government authority for the execution and performance of this
Agreement and the Pledge under this Agreement, Gamease shall use its best
endeavor to assist in obtaining and maintaining the validity of the aforesaid
during the term of this Agreement;

 

  9.2 Gamease would not assist the Pledgor in or permit the Pledgor setting up
any new pledge or any other encumbrances on the Pledge Equity without prior
consent from the Pledgee;

 

  9.3 Gamease would not assist the Pledgor in or permit the Pledgor transferring
the Pledged Equity without prior written consent from the Pledgee;

 

  9.4 If any law suit, arbitration or other proceedings are raised which would
probably exert adverse effect on the interest of the Company under this
Agreement, the Pledged Equity or the Pledgee, Gamease shall timely notify the
Pledgee in writing as soon as possible and take all the necessary measures to
protect the interest of the Pledgee on the Pledged Equity according to the
Pledgee’s reasonable requirement;

 

  9.5 Gamease shall provide the Pledgee the financial report of the Company of
each prior calendar quarter within the first month of each calendar quarter,
including but not limited to the balance sheet, the income statement and the
cash flow statement;

 

  9.6 Gamease undertakes that it shall take all the necessary measures and
execute all the necessary documents (including but not limited to any supplement
agreement to this Agreement) to make sure the enforcement and realization of the
interest of the Pledgee on the Pledged Equity according to the Pledgee’s
reasonable request;

 

  9.7 Gamease undertakes to take all measures to make the transfer of the
Pledged Equity which is caused by the enforcement of the Pledge under this
Agreement.

 

10. Event of Default and Breach of Contract

 

  10.1 The following events shall be regarded as the events of default:

 

  (1) Pledgor or Gamease fails to perform the obligations under the Main
Agreement, including but not limited to obligations under Loan Agreement;

 

7



--------------------------------------------------------------------------------

  (2) The Pledgor makes any material misleading or mistaken representations,
warranties or covenants under Article 5 and Article 6 herein; and the Pledgor
breaches any other term and condition herein;

 

  (3) The Pledgor waives the Pledged Equity or transfers or assigns the Pledged
Equity without prior written consent from the Pledgee;

 

  (4) The Pledgor’s any external loan, security, compensation, covenants or any
other compensation liabilities (i) are required to be repaid or performed prior
to the scheduled date due to breach; or (ii) are due but can not be repaid or
performed as scheduled and thereby cause the Pledgee to believe that the
Pledgor’s capacity to perform the obligations herein is affected;

 

  (5) Gamease is incapable of repaying the general debt or other debt;

 

  (6) This Agreement is illegal or the Pledgor is not capable of continuing to
perform the obligations herein due to any reason except force majeure;

 

  (7) The property of the Pledgor is adversely changed causing the Pledgee to
believe that the capability of the Pledgor to perform the obligations herein is
affected;

 

  (8) The successors or agents of the Gamease are only able to perform a portion
of or refuse to perform the payment obligation under the Main Agreement;

 

  (9) The breach of the other terms by action or nonfeasance under this
Agreement by the Pledgor.

 

  (10) The Pledgor cannot perform its obligation under this Agreement since this
Agreement is deemed as invalid or not executable due to any applicable laws; and

 

  (11) Any approval, permit or authorization, which causes this Agreement
executable and valid, is revoked, termination, invalid or revised materially.

 

  10.2 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or find that any event under Article 10.1 herein or any
event that may result in the foregoing events has happened or is going on.

 

  10.3 Unless the event of default under Article 10.1 herein has been solved to
the Pledgee’s satisfaction, the Pledgee, at any time when the event of default
happens or thereafter, may give a written notice of default to the Pledgor and
require the Pledgor to immediately make full payment of the loan and the
outstanding service fees under the Main Agreement and other payables or exercise
the Pledge right in accordance with Article 11 herein.

 

8



--------------------------------------------------------------------------------

  10.4 Notwithstanding other provisions under the Agreement, The validity of
Article 10 will not be affected by the termination of the Agreement.

 

11. Exercise of the Pledge

 

  11.1 The Pledgor shall not transfer or assign the Pledged Equity without prior
written approval from the Pledgee prior to the completion of performing all the
obligations under the Main Agreement.

 

  11.2 In case of occurrence of event of default indicated in Article 10, the
Pledgee shall give a notice of default to the Pledgor when the Pledgee exercises
the right of pledge; the Pledgee may exercise the right of pledge at any time
when the Pledgee gives a notice of default in accordance with Article 10.3 or
thereafter.

 

  11.3 The Pledgee is entitled to sale in accordance with legal procedure or
disposes in other manners the Pledged Equity. If the Pledgee decides to exercise
its pledge rights, the Pledgor promises to transfer all of its shareholder’s
right to Pledgee. In addition, the Pledgee has the right to convert the value of
all or party of equity interests pursuant to this Agreement into money in
compliance with legal procedure, or has priority of compensation from the
proceeds generated from auction or selling off full or part of the equity
interests under this Agreement.

 

  11.4 The Pledgor shall not hinder the Pledgee from exercising the right of
pledge in accordance with this Agreement and shall give necessary assistance so
that the Pledgee could realize its Pledge.

 

12. Assignment

 

  12.1 The Pledgor shall not donate or transfer its rights and obligations
herein without prior written consent from the Pledgee. In case of bankruptcy,
liquidation, termination or other similar legal performance of the Pledgor, the
Pledgor agrees to transfer the rights and obligation under this Agreement to the
person designated by the Pledgee.

 

  12.2 This Agreement shall be binding upon the Pledgor and his successors and
be binding on the Pledgee and his each successor and allowed assignee.

 

  12.3 The Pledgee may transfer or assign his all or any rights and obligations
under the Main Agreement to any individual designated by it (natural person or
legal entity) at any time to the extent permissible by the laws. In this case,
the assignee shall enjoy and undertake the same rights and obligations herein of
the Pledgee as if the assignee is a party hereto. When the Pledgee transfers or
assigns the rights and obligations under the Main Agreement, and such transfer
shall only be subject to a written notice serviced to Pledgor, and at the
request of the Pledgee, the Pledgor shall execute the relevant agreements and/or
documents with respect to such transfer or assignment.

 

9



--------------------------------------------------------------------------------

  12.4 After the Pledgee’s change resulting from the transfer or assignment, the
new parties to the pledge shall execute a new pledge contract; and the content
of new pledge contract shall accord with the content of this Agreement in all
material aspects.

 

13. Effectiveness and Termination

 

  13.1 The agreement is concluded upon its execution and takes effect on the
date hereof.

 

  13.2 To the extent practicable, the Parties shall make their best efforts to
register the pledge at the administration for industry and commerce where
Gamease is located; but the Parties confirm that the effectiveness and validity
of this Agreement shall not be affected whatever the registration is done or
not.

 

  13.3 This Agreement shall terminated once the Loan under the Loan Agreement
and the Service Fee under the Service Agreement are paid off and the Pledgor
will not undertake any obligations under the Loan Agreement and Gamease will not
undertake any obligations under the Service Agreement any more, and the Pledgee
shall cancel or terminate this Agreement within reasonable time as soon as
practicable.

 

  13.4 The release of pledge shall record accordingly at the Shareholder’s List
of Gamease, and complete the registration for removing the record at application
administration for industry and commerce where Gamease is located.

 

14. Formalities Fees and Expenses

 

  14.1 The Pledgor shall be responsible for all the fees and actual expenses in
relation to this Agreement including but not limited to legal fees, cost of
production, stamp tax and any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with laws, the Pledgor shall fully indemnify the
Pledgee such taxes paid by the Pledgee.

 

  14.2 The Pledgor shall be responsible for all the fees (including but not
limited to any taxes, formalities fees, management fees, litigation fees,
attorney’s fees, and various insurance premiums in connection with disposition
of Pledge) incurred by the Pledgor for the reason that the Pledgor fails to pay
any payable taxes, fees or charges for other reasons which cause the Pledgee to
recourse by any means or ways.

 

10



--------------------------------------------------------------------------------

15. Force Majeure

 

  15.1 Force Majeure, which includes but not limited to acts of governments,
acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning,
war, refers to any unforeseen events beyond the party’s reasonable control and
cannot be prevented with reasonable care. However, any shortage of credit,
capital or finance shall not be regarded as an event beyond a Party’s reasonable
control. The effected party by Force Majeure shall notify the other party of
such event resulting in exemption promptly.

 

  15.2 In the event that the affected party is delayed in or prevented from
performing its obligations under this Agreement by Force Majeure, only within
the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After the event of Force
Majeure is removed, both parties agree to resume the performance of this
Agreement with their best efforts.

 

16. Confidentiality

 

  16.1 The parties of this agreement acknowledge and make sure that all the oral
and written materials exchanged relating to this contract are confidential. All
the parties have to keep them confidential and can not disclose them to any
other third party without other parties’ prior written approval, unless: (a) the
public know and will know the materials (not because of the disclosure by any
contractual party); (b) the disclosed materials are required by laws or stock
exchange rules; or (c) materials relating to this transaction are disclosed to
parties’ legal consultants or financial advisors, however, who have to keep them
confidential as well. Disclosure of the confidential by employees or hired
institutions of the parties is deemed as the act by the parties, therefore,
subjecting them to liability. This Article remains in effect even if this
Agreement should become valid, cancelled, terminated or unenforceable.

 

  16.2 After the termination of the Agreement, either Party shall return,
destroy or dispose of all the documents, materials and software which contain
confidential information at the requirement of the other Party, and cease making
use of such confidential information.

 

  16.3 Notwithstanding any other provisions of the Agreement, the validity of
Article 16 will not be affected by the suspension or termination of the
Agreement

 

17. Governing Law and Dispute Resolution

 

  17.1 The execution, validity, performance, modification, interpretation and
termination of this Agreement and the disputes resolution under this Agreement
shall be governed by PRC laws.

 

11



--------------------------------------------------------------------------------

  17.2 The parties shall strive to settle any dispute arising from this
Agreement through friendly consultation.

 

  17.3 In case no settlement can be reached through consultation within thirty
(30) days after such dispute is raised, each party can submit such matter to
Beijing Arbitration Commission in accordance with its then effective rules. The
arbitration shall take place in Beijing. The arbitration award shall be final
conclusive and binding upon both parties. If there is any dispute is in process
of arbitration, other then the matters in dispute, the Parties shall perform the
other rights and obligation pursuant to this Agreement.

 

18. Notice

Notices or other communications required to be given by any party pursuant to
this Agreement shall be made in writing and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the address of relevant each party or both parties set
forth below or other address of the party or of the other addressees specified
by such party from time to time. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the seventh (7th) day after the date when the air registered mail with
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery date to the internationally recognized courier
service agency; and (c) a notice sent by facsimile transmission is deemed duly
served upon the receipt time as is shown on the transmission confirmation of
relevant documents.

 

Pledgee:

   Beijing AmazGame Age Internet Technology Co., Ltd.

Address:

   No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone, Shijingshan
District, Beijing.

Pledgor:

   Beijing Century High-Tech Investment Co., Ltd

Address:

   No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian District,
Beijing

Company:

   Beijing Gamease Age Digital Technology Co., Ltd.

Legal Address:

   Floor 2, east wing of Jing Yan Restaurant, No.29 Shijingshan Road,
Shijingshan District, Beijing,

 

19. Miscellaneous

 

  19.1 The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.

 

  19.2 The parties confirm that this Agreement shall constitute the entire
agreement of the parties upon its effectiveness with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
or/and written agreements and understandings.

 

12



--------------------------------------------------------------------------------

  19.3 This Agreement shall be binding and benefit the successor of each Party
and the transferee allowed by each Party.

 

  19.4 Any rights, power and remedies of either party under this Agreement will
not exclude any other types of rights, power and remedies of either party in
accordance with the laws and other provisions under this agreement. Moreover,
the performance of any rights, powers and remedies by any party will not exclude
the performance of other rights, powers and remedies of such party.

 

  19.5 Any delay of performing the rights under the Agreement by either Party
shall not be deemed the waiver of such rights and would not affect the future
performance of such rights.

 

  19.6 If any provision of this Agreement is judged as void, invalid or
non-enforceable according to relevant laws, the provision shall be deemed
invalid only within the applicable area of the PRC Laws, and the validity,
legality and enforceability of the other provisions hereof shall not be affected
or impaired in any way. The Parties shall cease performing such void, invalid or
non-enforceable provisions and replace those are void, invalid or
non-enforceable provisions with valid provisions to the extent which such
provisions could be valid, effective and enforceable.

 

  19.7 Any matters excluded in this Agreement shall be negotiated by the
Parties. Any amendment and supplement of this Agreement shall be made by the
Parties in writing. The amendment and supplement duly executed by each Party
shall be deemed as a part of this Agreement and shall have the same legal effect
as this Agreement.

 

  19.8 This Agreement is executed with five (5) original copies and each
original copy has the same legal effect; Each Party holds one (1) original
copies and others are for pledge registration at relevant authorities.

IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.

[No text below]

 

13



--------------------------------------------------------------------------------

[Signature Page]

Pledgee: Beijing AmazGame Age Internet Technology Co., Ltd. (Seal)

Signature:                                         

Pledgor: Beijing Century High-Tech Investment Co., Ltd (Seal)

Signature:                                         

Company: Beijing Gamease Age Digital Technology Co., Ltd. (seal)

Signature:                                         

 

14



--------------------------------------------------------------------------------

Appendix:

Shareholder’s List of Gamease

Date: April 15, 2015

 

Name of
Shareholder

  

Contributed Capital

Shareholding

  

Shareholder’s Information

  

Note:

Beijing Century High-Tech Investment Co., Ltd   

RMB 10,000,000

100%

  

Business License No.: 110000003484202

Address: No.1 Zhong Guan Cun Dong Lu, Sohu Internet Plaza 10-08, Haidian
District, Beijing

   According to the Equity Interest Pledge Agreement entered between and by
Beijing Century High-Tech Investment Co., Ltd (Century High-Tech) and Beijing
AmazGame Network Technology Co., Ltd. (“AmazGame”) dated April 15, 2015, Century
High-Tech agrees to pledge 100% equity interests held by it to AmazGame.

 

15